SOMBRIO CAPITAL CORP. 311 Tawny Road Sarnia, Ontario N7S 5K1 October 6, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Donald F. Delaney Re: Sombrio Capital Corp. File No. 000-52667 Dear Mr. Delaney: I received your letter dated September 24, 2010 and have filed amendments to both the Form 10-K filed January 29, 2010 and Form 10-Q filed September 9, 2010. The filings were amended in response to your comments as follows: Comment 1:Reissued auditor’s report has been incorporated. Comment 2:Reissued auditor’s report has been incorporated, and information required pursuant to Item 303 (B) of Regulation S-K has been incorporated. Comment 3:“(Unaudited)” label removed. Comment 4:Exhibit 31.1 corrected. Comment 5:Earnings per share presentation revised throughout. Comment 6:Exhibit added to Index. Comment 7:Information updated. Comment 8:Discussion provided for results of operation. Comment 9:Controls and Procedures section revised. Comment 10:Exhibit 31.1 corrected. Sincerely, /s/ Ken MacAlpine Ken MacAlpine
